DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/08/2022.
           Claims 1-19 are currently pending.
           Claims 1-2, 4, 6, 8, 10, 16-18 have been amended.
           Claims 1 and 18 are independent claims.

Reasons for Allowance
2.        Claims 1-19 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A system comprising: a magnetic target producing a rotating magnetic field and having an axis of rotation in a z-direction, the axis of rotation being parallel to the magnetic field; a magnetic field sensor comprising:…..
wherein the first set of magnetic field sensing elements is positioned closer in the z- direction to the center point of the rotating magnetic field target than the second set of magnetic field sensing elements so that the first set of magnetic field sensing elements detects a stronger rotating magnetic field than the second set of magnetic field sensing elements detects, and



          Regarding claim 18, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “A system comprising: a magnetic target producing a rotating magnetic field and having an axis of rotation in a z-direction, the axis of rotation being parallel to the magnetic field; a magnetic field sensor comprising:…. magnetic target in the z-direction than the second set of magnetic field sensing elements so that the first set of magnetic field sensing elements detects a stronger rotating magnetic field than the second set of magnetic field sensing elements detects, wherein the first and second set of magnetic field sensing elements are placed so that the first and second sets of magnetic field sensing elements each detect, with approximately equal strength, a stray magnetic field having a direction orthogonal to the magnetic field, wherein the axes of maximum sensitivity of the magnetic field sensing elements of the first set define a first plane and the axes of maximum sensitivity of the magnetic field sensing elements of the second set define a second plane, …..wherein the axis of maximum sensitivity of the first magnetic field sensing element is parallel to the axis of maximum sensitivity of the third magnetic field sensing element, and wherein the axis of maximum sensitivity of the second magnetic field sensing element is parallel to the axis of maximum sensitivity of the fourth magnetic field sensing element. ” in combination with all other elements as claimed in claim 18.

claim(s) 2-17, the claims are allowed as they further limit allowed claim 1.
        As to claim(s) 19, the claim is allowed as it further limit allowed claim 18.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             David (U.S Pub. 20170356762) discloses a back-biased magnetic field sensor uses one or more magnetic field sensing elements upon a substrate, each outside of a substrate region in which magnetic field lines are near perpendicular to the substrate and outside of which magnetic field lines are not to the substrate. The back-biased magnetic field sensor can sense an approaching and/or a retreating ferromagnetic object (see specification for more details).            Ausserlechner (U.S Pub. 20180087888) discloses a magnetic angle sensor device comprising a first group of magnetic angle sensors and a second group of magnetic angle sensors, wherein the first group of magnetic angle sensors and the second group of magnetic angle sensors are located on different positions along a straight line, wherein the first group of magnetic angle sensors comprises at least one first type of angle sensor and at least one second type of angle sensor, wherein the second group of magnetic angle sensors comprises the at least one first type of angle sensor and the at least one second type of angle sensor, wherein the at 
             Ugge (U.S Pub. 20170184635) discloses a sensing apparatus for characterizing current flow through a conductor includes a plurality of magnetic sensors. In some embodiments, the sensors are grouped in pairs to achieve common mode rejection of signals generated in response to magnetic fields not resulting from current flow through the conductor. Sensors having different levels of sensitivity are used to collect information regarding the magnetic field generated by the current flowing through the conductor, where such information is processed in order to characterize the magnetic field. In some cases the sensors are included on or in flexible material that can be wrapped around the conductor (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/10/2022